Present: All the Justices

THE UNINSURED EMPLOYER’S FUND

v.   Record No. 981011                     PER CURIAM
                                        February 26, 1999
ALFRED L. FLANARY, ET AL.

            FROM THE COURT OF APPEALS OF VIRGINIA

      We awarded this appeal to determine whether the Court

of Appeals erred in affirming a ruling of the Workers’

Compensation Commission which required the Uninsured

Employer’s Fund to pay an award of lifetime benefits to

Alfred L. Flanary, a former employee of Moose Coal Company

who suffered from third-stage coal workers’ pneumoconiosis.

Uninsured Employer’s Fund v. Flanary, 27 Va. App. 201, 497
S.E.2d 912 (1998).

      In seeking reversal of the Court of Appeals’ judgment,

the appellant asks that this Court overrule its decision in

Uninsured Employer’s Fund v. Mounts, 255 Va. 254, 497
S.E.2d 464 (1998).   We decline that request, and, for the

reasons assigned in the opinion of the Court of Appeals in

the present case, we will affirm the judgment entered

below.

                                                    Affirmed.